


110 HR 3600 IH: Voter Freedom Act of

U.S. House of Representatives
2007-09-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 3600
		IN THE HOUSE OF REPRESENTATIVES
		
			September 19, 2007
			Mr. Paul introduced
			 the following bill; which was referred to the
			 Committee on House
			 Administration
		
		A BILL
		To enforce the guarantees of the first, fourteenth, and
		  fifteenth amendments to the Constitution of the United States by prohibiting
		  certain devices used to deny the right to participate in certain
		  elections.
	
	
		1.Short titleThis Act may be cited as the
			 Voter Freedom Act of
			 2007.
		2.Ballot access
			 rights
			(a)In
			 generalAn individual shall have the right to be placed as a
			 candidate on, and to have such individual's political party, body, or group
			 affiliation in connection with such candidacy placed on, a ballot or similar
			 voting materials to be used in a Congressional election, if—
				(1)such individual
			 presents a petition stating in substance that its signers desire such
			 individual's name and political party, body or group affiliation, if any, to be
			 placed on the ballot or other similar voting materials to be used in the
			 election with respect to which such rights are to be exercised;
				(2)such petition has
			 at least 1,000 signatures of persons who are registered to vote in the
			 district, or, if the State in which the district is located does not provide
			 for voter registration, such petition must bear the signatures of at least
			 1,000 persons who are eligible to vote in that State and that district;
				(3)with respect to an
			 election the date of which was fixed 345 or more days in advance, such petition
			 was circulated during a period beginning on the 345th day and ending on the
			 75th day before the date of the election; and
				(4)with respect to an
			 election the date of which was fixed less than 345 days in advance, such
			 petition was circulated during a period established by the State holding the
			 election, or, if no such period was established, during a period beginning on
			 the day after the date the election was scheduled and ending on the thirtieth
			 day before the date of the election.
				(b)Savings
			 provisionSubsection (a) shall not apply with respect to any
			 State that provides by law for greater ballot access rights than the ballot
			 access rights provided for under such subsection.
			3.RulemakingThe Attorney General shall make rules to
			 carry out this Act.
		4.General
			 definitionsAs used in this
			 Act—
			(1)the term
			 Congressional election means a general or special election for the
			 office of Representative in, or Delegate or Resident Commissioner to, the
			 Congress;
			(2)the term
			 State means a State of the United States, the District of
			 Columbia, the Commonwealth of Puerto Rico, and any other territory or
			 possession of the United States;
			(3)the term
			 individual means an individual who has the qualifications required
			 by law of a person who holds the office for which such individual seeks to be a
			 candidate;
			(4)the term
			 petition includes a petition which conforms to section 2(a)(1) and
			 upon which signers' addresses and/or printed names are required to be
			 placed;
			(5)the term
			 signer means a person whose signature appears on a petition and
			 who can be identified as a person qualified to vote for an individual for whom
			 the petition is circulated, and includes a person who requests another to sign
			 a petition on his or her behalf at the time when, and at the place where, the
			 request is made;
			(6)the term
			 signature includes the incomplete name of a signer, the name of a
			 signer containing abbreviations such as first or middle initial, and the name
			 of a signer preceded or followed by titles such as Mr.,
			 Ms., Dr., Jr., or
			 III; and
			(7)the term
			 address means the address which a signer uses for purposes of
			 registration and voting.
			
